Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1-15, 31, 34, 36-41, and 56-59 are pending for examination. 
Claims 8-9, 12, 15 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.
Applicants elected Group I, claims 1-14, 31, 34, and 36-41, and 57-59.
In response to the species restriction, Applicants elected compound No. 3, found in Table 1, Applicants stated that claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 read on the elected species.
Claim Rejections - 35 USC § 112
The rejection of claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s arguments filed 11/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 stand rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (WO 2013/086354 A1).
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the Office’s rationale “falls short of the requirements to maintain an obviousness rejection based on routine experimentation.”  According to Applicants, the person of ordinary skill in the art would have had to make at least four modifications to the closest example of Maier et al. to arrive at structure (I) of claim 1, and at least eight modifications to arrive at Applicant’s elected species, and further would have had to provide the synthesis of the claimed compounds.
Contrary to Applicant’s assertions, the prior art structure encompasses the four modifications required for the meeting the limitations of formula I.  According to Applicants, the Examiner has not provided any motivation to make the required modifications of the prior art compound to arrive at the compound of claim 1, see the following structure:

    PNG
    media_image1.png
    111
    489
    media_image1.png
    Greyscale

Contrary to Applicant’s assertions, the prior art clearly encompasses wherein these (*) positions referenced in the above structure encompasses modifications.  See the following compound taken from Maier et al.:

    PNG
    media_image2.png
    124
    351
    media_image2.png
    Greyscale

It is clear from the disclosed structure that the positions c1, c2, d1 and d2 of the compound recited in claim 1, correspond to positions (CH2-CH2-CH2)-p and (CH2-CH2-CH2-CH2)-q of the Maier et al. compound.  According to Maier et al., p and q are defined as 0-5.  Therefore, the scope of the Maier et al. compound encompasses wherein c1, c2, d1 and d2 are 5 to 10.
Moreover, Applicants argue that the modifications to the prior art compounds would require preparation of new precursors and a different synthetic approach which may not be compatible with the synthetic schemes disclosed in Maier et al.
Contrary to Applicant’s assertions, with respect to the synthetic route of the various branched lipids described in this reference, the synthetic route is described in, for example, Example 32, which describes the synthesis of ester containing lipids.  Additionally, Example 34 describes the synthesis of multi-ester containing lipids.  Therefore, contrary to applicant’s assertion, a person of ordinary skill in the art, following the teachings of Maier et al. would have been able to synthesize the alternative compounds, and homologous structures thereof.
As per MPEP2145, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc)..However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”






The rejection is set forth below:
Maier et al. (WO2013/086354A1), discloses cationic lipids of the following formula that appear encompass the elected species, see the following (see page 223):

    PNG
    media_image2.png
    124
    351
    media_image2.png
    Greyscale

Moreover, this compound of Maier et al. meets the structural limitations of the compounds of formula I as set forth in instant claim 1:

    PNG
    media_image3.png
    175
    195
    media_image3.png
    Greyscale

Regarding claim 41, Maier et al. discloses a pharmaceutical composition comprising a lipid particle and a therapeutic agent, wherein the active agent is a plasmid, immunostimulatory oligonucleotide, a siRNA, an antisense oligonucleotide, microRNA, an antagomirs, an aptamer, and a ribozyme (See page 235, claims section of this WIPO document).
Regarding claims 57-59, Maier et al. teach the following at page 122:


    PNG
    media_image4.png
    137
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    106
    547
    media_image5.png
    Greyscale

Maier et al. teach lipid nanoparticles (LNPs) according to the present invention, wherein the LNPs comprise a nucleic acid, wherein the nucleic acid can be single or double stranded DNA or RNA, and pharmaceutical formulations thereof.  Although Maier et al. does not specifically disclose wherein the nucleic acid is mRNA, it would have been obvious to one of ordinary skill in the art to have substituted one single stranded RNA for another with the expectation of production a similar formulations for use for the same purpose, i.e. to increase cellular uptake of nucleic acid DNA or RNA. 
Moreover, with respect to the various compounds encompassed by formula I of the instant claims, and the elected species, the compounds of Maier et al. share significant structural similarity to the claimed compounds and are disclosed for use in the same manner.  Specifically, for the delivery of nucleic acid (DNA or RNA) into cells.  Absent evidence to the contrary, the instantly claimed compounds are obvious variants of the prior art compounds. As per MPEP 2144.09, “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In .

Double Patenting
Upon further consideration, the rejections of Claims 1, 14, 41, and 57-59 on the ground of nonstatutory double patenting, as set forth in the prior Office Action, are withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        



39